 


113 HR 5328 IH: Guaranteed Health Coverage for Pre-Existing Conditions Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5328 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Coffman (for himself, Mr. Pearce, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to prohibit application of preexisting condition exclusions and to guarantee availability of health insurance coverage in the individual and group market, contingent on the enactment of legislation repealing the Patient Protection and Affordable Care Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guaranteed Health Coverage for Pre-Existing Conditions Act of 2014. 
2.Prohibition of preexisting condition exclusions 
(a)Group marketSubpart 1 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by striking section 2701 and inserting the following: 
 
2701.Prohibition of preexisting condition exclusions 
(a)In GeneralA group health plan or a health insurance issuer offering group health insurance coverage may not impose any preexisting condition exclusion with respect to such plan or coverage.  
(b)DefinitionsFor purposes of this section: 
(1)Preexisting condition exclusion 
(A)In generalThe term preexisting condition exclusion means, with respect to a group health plan or health insurance coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment in such plan or for such coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before such date.  
(B)Treatment of genetic informationGenetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information.  
(2)Date of enrollmentThe term date of enrollment means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for such enrollment.  
(3)Waiting periodThe term waiting period means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.  .  
(b)Individual marketSubpart 1 of part B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is amended by adding at the end the following: 
 
2746.Prohibition of preexisting condition exclusions or other discrimination based on health statusThe provisions of section 2701 shall apply to health insurance coverage offered to individuals by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in the group market. .  
3.Guaranteed availability of coverage 
(a)Group marketSubpart 3 of part A of title XXVII of the Public Health Service Act is amended by striking section 2711 (42 U.S.C. 300gg–11) and inserting the following: 
 
2711.Guaranteed availability of coverage 
(a)Guaranteed issuance of coverage in the group marketSubject to subsection (b), each health insurance issuer that offers health insurance coverage in the group market in a State shall accept every employer and every individual in a group in the State that applies for such coverage.  
(b)Enrollment 
(1)RestrictionA health insurance issuer described in subsection (a) may restrict enrollment in coverage described in such subsection to open or special enrollment periods.  
(2)EstablishmentA health insurance issuer described in subsection (a) shall establish special enrollment periods for qualifying events (as such term is defined in section 603 of the Employee Retirement Income Security Act of 1974).   .  
(b)Individual marketSubpart 1 of part B of title XXVII of the Public Health Service Act is amended by striking section 2741 of such Act (42 U.S.C. 300gg–41) and inserting the following: 
 
2741.Guaranteed availability of coverageThe provisions of section 2711 shall apply to health insurance coverage offered to individuals by a health insurance issuer in the individual market in the same manner as such provisions apply to health insurance coverage offered to employers by a health insurance issuer in connection with health insurance coverage in the group market. For purposes of this section, the Secretary shall treat any reference of the word employer in such section as a reference to the term individual. .  
4.Effective date contingent on repeal of PPACA 
(a)In generalSections 2 and 3 and the amendments made by such section shall take effect upon the enactment of PPACA repeal legislation described in subsection (b) and such sections and amendments shall have no force or effect if such PPACA repeal legislation is not enacted.  
(b)PPACA repeal legislation describedFor purposes of subsection (a), PPACA repeal legislation described in this subsection is legislation that— 
(1)repeals Public Law 111–148, and restores or revives the provisions of law amended or repealed, respectively, by such Act as if such Act had not been enacted and without further amendment to such provisions of law; and  
(2)repeals title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), and restores or revives the provisions of law amended or repealed, respectively, by such title or subtitle, respectively, as if such title and subtitle had not been enacted and without further amendment to such provisions of law.  
 
